CARPENTER, J.
This is an action brought by William H. Page and Richard M. Page, co-partners doing business under the style and name of Page & Page in the Borough of Manhattan, City, County and State of New York, against Joseph T. Avila and José A. d’Olivera, both of Providence, and August J. Andrews of Pawtucket, to recover for legal services rendered by the plaintiffs who' are attorneys at law.
The case was tried before a jury and the jury rendered a verdict for the plaintiffs in the sum of $3,200. Thereupon, within due time, the defendants filed a motion for a new trial alleging the usual grounds and also alleging that they have discovered new and material evidence. No affidavits have been filed and therefore the Court assumes that the last ground for a new trial has 'been abandoned.
It appeared from the evidence that the plaintiffs were engaged by the defendants to do some legal work for them, which legal work is fully set forth in the plaintiffs’ amended bill of particulars. The claim of the defendants was that the amount of the plaintiffs’ claim was excessive. The matter was fully tried before the jury' and the jury upon consideration of the matter apparently from the verdict, thought that the plaintiffs were entitled to the compensation set forth in their verdict.
The Court feels that justice has been done in this matter.
Motion for new trial denied.